DETAILED ACTION
Claims 1-20 are presented for examination, wherein claims 9-11 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species A in the reply filed on January 22, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, from which claims 7-8 and 18 depend, the limitation “battery” in “a battery is disposed in the interior space” is not clear whether said “battery” is (1) required or (2) merely the intended use of said “interior space.” See further claim 14, which also depends from claim 6, which indicates that an “inorganic filler” is “further” required (“The pouch of claim 1, wherein the polymer material further comprises an inorganic filler,” emphasis added).
For purposes of examination, said limitation is interpreted as provided infra
Similarly regarding claim 7, from which claim 8 depend, the limitation “battery” in “the battery comprises at least one lead” is not clear whether said “battery” is (1) required or (2) merely the intended use of said “interior space” of claim 6, from which claim 7 depends.
For purposes of examination, said limitation is interpreted as provided infra.
Still regarding claim 7, the limitation “at least one lead” in “at least one lead, and wherein said lead extends from the interior space” is not clear whether it is (1) required or (2) merely the intended use of said “battery” and “interior space” of claim 6, from which claim 7 depends.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2015/0140400) in view of Kim et al (US 2014/0135469) and Puttaiah et al (US 2005/0233206).
Regarding independent claim 1, Yamazaki teaches an exterior body (e.g. item 107) may hold a secondary lithium-ion battery therein, wherein said exterior body is formed by folding one film (e.g. item 70) over onto itself to form a bag (e.g. ¶¶ 0046 and 118-121 plus e.g. Figures 9A-10), said bag-shaped exterior body reading on “pouch,” said bag-shaped exterior body comprising:
(1)	a single-layer film comprised of a plastic film made of an organic material or a hybrid material film including an organic material and an inorganic material, wherein a first major surface faces the outside of said battery and a second major side contains said battery components therein and (e.g. Id), reading on “a single layer of … material having a first surface and a second surface;” “the first surface is disposed to define an exterior of the pouch;” and, the second surface is disposed to define an interior space surrounded by the second surface of the pouch.”

Yamazaki does not expressly teach said single layer film having “a uniform thickness between the first surface and second surface;” or said single layer film composed of a “polymer” material, wherein “the polymer material comprises a liquid crystal polymer,” wherein “the pouch has a water vapor transmission rate of less than 0.1 g/m2/day between the interior space and the first surface of the pouch.”
However, Kim teaches films composed of a liquid crystalline polymer composition offer excellent properties, such as a barrier to both oxygen and moisture, in packaging applications for a wide variety of applications, such as electronic devices (e.g. ¶0002).
Further, Puttaiah teaches known materials for forming plastic battery cases include at least one polymer selected from the group consisting of polycarbonate, polyethylene, polypropylene, acrylics, vinyls, fluorocarbons, polyamides, polyolefin. polyesters, polyphenylene sulfide, polyphenylene ether, polyphenylene oxide, polystyrene, acrylonitrile-butadiene-styrene, liquid crystal polymers and combinations, mixtures, alloys or copolymers thereof (e.g. ¶¶ 0011and 24).
As a result, it would have been obvious to substitute the liquid crystalline polymer film of Kim for the single-layer film battery exterior body of Yamazaki, since Kim teaches its liquid crystalline polymer film offer excellent properties, such as a barrier to both oxygen and moisture, in packaging applications for a wide variety of applications and further because Puttaiah teaches liquid crystal polymers and combinations thereof are known materials used for forming battery cases.
Said liquid crystalline polymer film of Kim may have a thickness of about 0.5 to about 400 micrometers, with an oxygen transmission rate of about 0.3 g/m2-24 hr or less 2-24 hr or less, in some embodiments about 0.1 g g/m2-24 hr or less, and in some embodiments, about 0.05 g/m2-24 hr or less, determined in accordance with ASTM F1249-06 at a temperature of 100° F. and 90% relative humidity (e.g. ¶0041), so said bag-shaped exterior body of Yamazaki as modified reads on said single layer film composed of a “polymer” material, wherein “the polymer material comprises a liquid crystal polymer,” and wherein “the pouch has a water vapor transmission rate of less than 0.1 g/m2/day between the interior space and the first surface of the pouch,” e.g. MPEP § 2144.05(I).

Yamazaki as modified teaches said liquid crystalline polymer film may have a thickness of about 0.5 to about 400 micrometers (e.g. supra), but does not expressly teach it having a “uniform” thickness.
However, it would have been obvious to a person of ordinary skill in the art to use a film with a uniform thickness, since doing so would provide final battery products with uniform shapes within each battery and between batteries, reading on “the single layer has a uniform thickness between the first surface and second surface.”
Further, differences in shape do not patentably distinguish the instant invention in the absence of persuasive evidence to the contrary. Here, there is no such evidence in the initial disclosure, see instant specification, at e.g. ¶¶ 0014 and 68).
Regarding claim 2, Yamazaki as modified teaches the bag-shaped exterior body of claim 1, wherein Kim teaches said liquid crystalline polymer composition film may have a thickness of about 0.5 to about 400 micrometers (e.g. supra
Regarding claim 3, Yamazaki as modified teaches the bag-shaped exterior body of claim 1, wherein Kim teaches said liquid crystalline polymer films are thermotropic and may be composed of repeating units composed of e.g. hydroquinone (“HQ”), terephthalic acid (“TA”), 2,6-naphthalenedicarboxylic acid (“NDA”), and/or 4-hydroxybenzoic acid (“HBA”) (¶¶ 0004, 12, 17, 21, 23, and 34), reading on “the liquid crystal polymer is thermotropic and derived from at least one monomer of a group consisting of: hydroquinone (HQ), terephthalic acid (TA), 2,6-naphthalenedicarboxylic acid (NDA), 4-hydrobenzoic acid (HBA).”
Regarding claims 4-5, Yamazaki as modified teaches the bag-shaped exterior body of claim 1, wherein Yamazaki teaches said exterior body is formed by folding one film over onto itself to form a bag shape (e.g. supra), then two outer facing edges (e.g. items 71) of the second major side of said film are bonded to each other by thermocompression bonding to form said exterior body (e.g. ¶0121 plus e.g. Figures 9B-9C), reading on “at least one first portion of the polymer material is thermally sealed to at least one second portion of the polymer material” (claim 4) and “at least one first portion of the second surface is thermally sealed to at least one second portion of the second surface” (claim 5).
Regarding claim 6, Yamazaki as modified teaches the bag-shaped exterior body of claim 1, wherein said bag-shaped exterior body is capable of holding a battery, reading on “a battery is disposed in the interior space,” as claimed, see also the 35 U.S.C. § 112(b) rejection supra.
In the alternative, Yamazaki teaches said bag-shaped exterior body holding said battery therein (e.g. supra
Regarding claim 7, Yamazaki as modified teaches the bag-shaped exterior body of claim 6, wherein said bag-shaped exterior body is capable of holding said battery that “comprises at least one lead, and wherein said lead extends from the interior space,” as claimed, see also the 35 U.S.C. § 112(b) rejection supra.
In the alternative, Yamazaki teaches said battery includes a positive electrode lead (e.g. item 105) and a negative electrode lead (e.g. item 106) protruding from said bag-shaped exterior body (e.g. ¶0121 plus e.g. Figures 9A-10), reading on the claimed limitation.
Regarding claim 8, Yamazaki as modified teaches the bag-shaped exterior body of claim 7, wherein said bag-shaped exterior body is capable of holding said battery that “comprises at least one lead, and wherein said lead extends from the interior space,” and is capable of having a first portion of said second surface “adhered to said lead,” as claimed, see also the 35 U.S.C. § 112(b) rejection supra.
Regarding claim 12, Yamazaki as modified teaches the bag-shaped exterior body of claim 1, wherein said liquid crystalline polymer film is folded over to onto itself to form said bag-shaped exterior body, as provide supra, but does not expressly teach said liquid crystalline polymer film is “electrically insulative.”
However, said property would be expected since Kim teaches a substantially identical thermotropic liquid crystalline polymer film composition (e.g. supra), so said property would be expected, e.g. MPEP § 2112.01(II).
Regarding claims 13-14, Yamazaki as modified teaches the bag-shaped exterior body of claim 1, wherein Kim teaches said liquid crystalline polymer film may further comprise inorganic fillers, such as talc, in amount of 0.5-20 wt%, to improve strength inorganic filler” (claim 13) and “the inorganic filler comprises 5-10 weight percent of the polymer material” (claim 14), e.g. MPEP § 2144.05(I).
Regarding claims 16-17, Yamazaki as modified teaches the bag-shaped exterior body of claim 1, wherein Kim teaches said liquid crystalline polymer film may have a moisture vapor transmission rate of about 0.2 g/m2-24 hr or less, in some embodiments about 0.1 g g/m2-24 hr or less, and in some embodiments, about 0.05 g/m2-24 hr or less, determined in accordance with ASTM F1249-06 at a temperature of 100° F. and 90% relative humidity (e.g. ¶0041), reading on “the pouch has a water vapor transmission rate of less than 0.05 g/m2/day between the interior space and the first surface of the pouch” (claim 16) , e.g. MPEP § 2144.05(I); and, “the pouch has a water vapor transmission rate of less than 0.02 g/m2/day between the interior space and the first surface of the pouch” (claim 17), e.g. MPEP § 2144.05(I).
Regarding claim 19, Yamazaki as modified teaches the bag-shaped exterior body of claim 1, wherein said liquid crystalline polymer film is folded over to onto itself to form said bag-shaped exterior body, then two outer facing edges of the second major side of said film are bonded to each other by thermocompression bonding to form said exterior body (e.g. supra), but does not expressly teach “the pouch is injection molded.”
However, the method of making the claimed product does not patentably distinguish the instantly claimed product, e.g. MPEP § 2113.
Regarding claim 20, Yamazaki as modified teaches the bag-shaped exterior body of claim 1, wherein said liquid crystalline polymer film is folded over to onto itself to form said bag-shaped exterior body, as provide supra, but does not expressly teach said 
However, said property would be expected since Kim teaches a substantially identical thermotropic liquid crystalline polymer film composition (e.g. supra), so said property would be expected, e.g. MPEP § 2112.01(II).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2015/0140400) in view of Kim et al (US 2014/0135469) and Puttaiah et al (US 2005/0233206), as provided supra, in view of Zimmerman et al (US 2008/0150064).
Regarding claim 15, Yamazaki as modified teaches the bag-shaped exterior body of claim 1, wherein Kim teaches said liquid crystalline polymer film may further comprise inorganic fillers, such as talc, in amount of 0.5-20 wt%, to improve strength, as provided supra, but does not expressly teach said talc being “platy talc.”
However, Zimmerman teaches a packaging composition for use in electronic devices capable of providing a hermetic seal to the device therein, said composition comprised of a thermotropic liquid crystal polymer with filler materials, said filler material included in an amount of about 10-30 wt%, wherein said thermotropic liquid crystal polymer may incorporate repeating mers of e.g. hydroquinine (HQ), teraphalic acid, 2,6 naphalene, dicarboxyclic acid, and/or 4-hydrobenzoic acid (HBA), and wherein said filler materials are added to provide dimensional stability, adjustment of coefficient of thermal expansion (CTE), adjustment of anisotropy, and lower permeability, wherein said filler materials may include talc or platy talc, and the platy structure of the platy talc interacts with the LCP molecules to provide some “bending” in the molecule which helps decrease anisotropy (e.g. ¶¶ 0027 and 37-39).
platy talc.”

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2015/0140400) in view of Kim et al (US 2014/0135469) and Puttaiah et al (US 2005/0233206), as provided supra, in view of Lammer et al (Lammer et al, Holistic methodology for characterisation of the thermally induced failure of commercially available 18650 lithium ion cells, 7 RSC Advances 24425 (May 4, 2017)).
Regarding claim 18, Yamazaki as modified teaches the bag-shaped exterior body of claim 6, wherein said exterior body may hold said secondary lithium-ion battery therein, as provided supra, wherein said secondary lithium-ion battery may have an aprotic organic electrolyte solution (e.g. ¶¶ 0123-129), but does not expressly teach “the pouch vents when a temperature of the pouch reaches a temperature range of 100-130 C.”
However, Lammer teaches a lithium-ion battery with an organic electrolyte, wherein Lammer teaches all such lithium-ion batteries have an approximately similar characteristic during thermal runaway, at temperatures above 120 °C, the degradation of electrolyte and separator produces gaseous products and the critical cell pressure is reached (§§ 1 and 2.3 plus e.g. Figure 2). Lammer further teaches that by providing a venting mechanism, upon reaching a certain temperature below that of the thermal runaway, the first venting incident occurs, which drops the battery temperature by about 4°C (§2.1).
As a result, it would have been obvious to design said bag-shaped exterior body of Yamazaki as modified so that when it carried said lithium-ion battery with said organic .
    
        
            
                                
            
        
    

Claims 1-2, 6-7, 12-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Puttaiah et al (US 2005/0233206).
Regarding independent claim 1, Puttaiah teaches a battery polymer case  composed of a container (e.g. item 1) and a lid (e.g. item 2), for use with non-aqueous lithium-ion batteries (e.g. ¶¶ 0001, 28, and 30), said container comprising:
four continuously connected walls defining a compartment (e.g. item 5) therein, said walls formed from an enhanced thermal conductivity polymeric material (e.g. ¶¶ 0018 and 23-26 plus e.g. Figures 1-2 and 5), reading on “a single layer of polymer material having a first surface and a second surface;” “the second surface is disposed to define an interior space surrounded by the second surface of the pouch;” and, “the first surface is disposed to define an exterior of the pouch,”
wherein said enhanced thermal conductivity polymeric material may be composed of a mixture of a matrix material of liquid crystal polymer and a thermally conductive, electrically insulating material, such as boron nitride, distributed throughout said matrix material (e.g. ¶¶ 0023-26), reading on “the polymer material comprises a liquid crystal polymer.”

2/day between the interior space and the first surface of the pouch.”
However, Puttaiah teaches said container has a substantially identical composition (e.g. supra), so said property would be expected, e.g. MPEP § 2112.01.

Puttaiah teaches said container provides uniform cooling (e.g. ¶0009), but does not expressly teach it being a “pouch” or having “a uniform thickness between the first surface and second surface.”
However, differences in shape and proportion do not patentably distinguish the instant invention in the absence of persuasive evidence of its importance, e.g. MPEP § 2144.04(A-B).
Regarding claim 2, Puttaiah teaches the container of claim 1, but does not expressly teach “the thickness of the single layer is in a range of 40 to 200 microns.” However, differences in proportion do not patentably distinguish the instant invention in the absence of persuasive evidence of its importance, e.g. MPEP § 2144.04(A).
Regarding claims 6-7, Puttaiah teaches the container of claim 1, said container is capable of holding a “battery” that “comprises at least one lead, and wherein said lead extends from the interior space,” reading on “a battery is disposed in the interior space” (claim 6), as claimed, and “the battery comprises at least one lead, and wherein said lead extends from the interior space” (claim 7), as claimed; see also the 35 U.S.C. § 112(b) rejection supra.
In the alternative, Puttaiah teaches the container further comprising a battery contained within said compartment, said battery comprising a negative electrode terminal 
Regarding claim 12, Puttaiah teaches the container of claim 1, wherein said container may be composed of a mixture of a matrix material of liquid crystal polymer and a thermally conductive, electrically insulating material, such as boron nitride, distributed throughout said matrix material (e.g. supra), reading on “the single layer is electrically insulative.”
In the alternative, the claimed property would be expected since Puttaiah teaches a substantially identical composition, e.g. MPEP § 2112.01.
Regarding claim 13, Puttaiah teaches the container of claim 1, wherein said container may be composed of a mixture of a matrix material of liquid crystal polymer and a thermally conductive, electrically insulating material, such as boron nitride, distributed throughout said matrix material (e.g. supra), reading on “the polymer material further comprises an inorganic filler.”
Regarding claims 16-17 and 20, Puttaiah teaches the container of claim 1, wherein said container may be composed of a mixture of a matrix material of liquid crystal polymer and a thermally conductive, electrically insulating material, such as boron nitride, distributed throughout said matrix material (e.g. supra), but does not expressly teach said case has the properties “the pouch has a water vapor transmission rate of less than 0.05 g/m2/day between the interior space and the first surface of the pouch” (claim 16); “the pouch has a water vapor transmission rate of less than 0.02 g/m2/day between the interior space and the first surface of the pouch” (claim 17); or “a dielectric constant 
However, Puttaiah teaches said case has a substantially identical composition (e.g. supra), so said properties would be severably expected, e.g. MPEP § 2112.01.
Regarding claim 19, Puttaiah teaches the container of claim 1, wherein said container may be composed of a mixture of a matrix material of liquid crystal polymer and a thermally conductive, electrically insulating material, such as boron nitride, distributed throughout said matrix material (e.g. supra), but does not expressly teach the process step of being “injection molded.”
However, the method of making the claimed product does not patentably distinguish the instantly claimed product, e.g. MPEP § 2113.

Claims 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Puttaiah et al (US 2005/0233206), as provided supra, in view of Zimmerman et al (US 2008/0150064).
Regarding claim 3, Puttaiah teaches the container of claim 1, wherein said enhanced thermal conductivity polymeric material may be composed of a mixture of a matrix material of liquid crystal polymer and a thermally conductive, electrically insulating material, such as boron nitride, distributed throughout said matrix material, as provided supra, but does not expressly teach “the liquid crystal polymer is thermotropic and derived from at least one monomer of a group consisting of: hydroquinone (HQ), terephthalic acid (TA), 2,6-naphthalenedicarboxylic acid (NDA), 4-hydrobenzoic acid (HBA).”
However, Zimmerman teaches a packaging composition for use in electronic devices capable of providing a hermetic seal to the device therein, said composition 
As a result, it would have been obvious to use the specific thermotropic liquid crystal polymer of Zimmerman, wherein said thermotropic liquid crystal polymer may incorporate repeating mers of e.g. hydroquinine (HQ), teraphalic acid, 2,6 naphalene, dicarboxyclic acid, and/or 4-hydrobenzoic acid (HBA), for the more general teaching of the matrix material of liquid crystal polymer of Puttaiah, since Zimmerman teaches said specific thermotropic liquid crystal polymer is capable of providing a hermetic seal, an importance characteristic in non-aqueous lithium-ion batteries.
Regarding claim 13-15, Puttaiah teaches the container of claim 1, wherein said enhanced thermal conductivity polymeric material may be composed of a mixture of a matrix material of liquid crystal polymer and a thermally conductive, electrically insulating material, such as boron nitride, distributed throughout said matrix material, as provided supra, but does not expressly teach “the inorganic filler comprises 5-10 weight percent of the polymer material” (claim 14) or “the inorganic filler is platy talc” (claim 15).
However, Zimmerman teaches a packaging composition for use in electronic devices capable of providing a hermetic seal to the device therein, said composition 
As a result, it would have been obvious to substitute the platy talc of Zimmerman, in the amount of 10-30 wt%, for the boron nitride of Puttaiah, since Zimmerman teaches they are equivalent filler materials in liquid polymer packaging materials, and the amount of 10-30 wt% is effective in providing dimensional stability, adjustment of coefficient of thermal expansion (CTE), adjustment of anisotropy, and/or lower permeability.
Puttaiah as modified reading on “the polymer material further comprises an inorganic filler” (claim 13); “the inorganic filler comprises 5-10 weight percent of the polymer material” (claim 14); and, “the inorganic filler is platy talc” (claim 15).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Puttaiah et al (US 2005/0233206), as provided supra, in view of Lammer et al (Lammer et al, Holistic methodology for characterisation of the thermally induced failure of commercially available 18650 lithium ion cells, 7 RSC Advances 24425 (May 4, 2017)).
Regarding claim 18, Puttaiah teaches the battery case of claim 6, wherein said case further includes a safety vent (e.g. item 6) (e.g. ¶ 0019 and 21 plus e.g. Figures 2 and 5), but does not expressly teach it “vents when a temperature of the pouch reaches a temperature range of 100-130 C.”

As a result, it would have been obvious to optimize the temperature at which the safety vent of Puttaiah opens to one that is lower than 120°C, as taught by Lammer, since Lammer teaches 120°C is a critical temperature at which thermal runaway begins, reading on the limitation “vents when a temperature of the pouch reaches a temperature range of 100-130 C,” e.g. MPEP § 2144.05(I-II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723